Citation Nr: 1325765	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  08-28 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from March 1960 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2009, the Veteran testified before the undersigned at a Board hearing.  The transcript of that hearing is of record. 

In August 2010 and July 2012, the Board remanded this case for additional development.  The case has since returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the remaining claim on appeal.  VA has a duty to assist in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran contends that he is unemployable due to his service-connected disabilities.  In July 2012 the Board remanded the claim, in pertinent part, to obtain a Social and Industrial Survey to determine the impact of the Veteran's service-connected disabilities on employment.  In July 2012, service connection was in effect for a right cerebral infarct with cerebral microvascular ischemic disease (previously rated as multiple sclerosis) with associated disabilities - left upper extremity (20 percent), right upper extremity (20 percent), history of facial weakness and slurred speech (10 percent), right lower extremity (10 percent), left lower extremity (10 percent); and adjustment disorder with mixed anxiety and depression (10 percent).  He was also service-connected for migraine headaches (0 percent).

In February 2013, a Social and Industrial Survey was conducted.  Although the social worker who evaluated the Veteran noted the Veteran's educational and occupational history, she failed to provide an opinion as to whether his service-connected disabilities alone would preclude substantially gainful employment in light of his education and work history.  

Thereafter, on May 25, 2013, the claims file was forwarded to a physician who rendered an opinion regarding the Veteran's employability.  The physician, a doctor in podiatry, opined that it was less likely than not that the Veteran was eligible for TDIU because the evidence "clearly and unmistakably" supported a finding that he was capable of "so-called sedentary work" with little need of supervision.  In support of the opinion, the physician noted that the Veteran was physically and mentally able to perform daily activities ("as demonstrated by his ability to drive, help around the house and care for family members, take directions, etc.") and had managed to work for 30 years until he retired in 2002, despite the diagnosis of multiple sclerosis.  The physician cited repeatedly from findings of a July 2010 VA examination report as support for her opinion.  Additionally, the physician stated that the Veteran was articulate and well presented and that although he alleged having some short term memory concerns, no testing was available to confirm this condition.  

However, on mental disorders examination conducted on May 28, 2013, a mere five days later, the Veteran's service-connected psychiatric disorder was determined to be productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Specifically, the clinician noted significant memory impairment to the point that the Veteran at times would not know his way out of a building or around town, and would occasionally forget the names of his grandchildren.  The psychiatrist also noted impaired concentration with increased anxiety.  Moreover, the psychiatrist noted that the Veteran was unable to manage his own financial affairs due to memory problems.  Based on these examination findings, the RO, in a June 2013 rating decision, proposed a finding of incompetency.  

The Board finds that the two examination reports, dated only five days apart, offer wildly different views of the Veteran's overall functioning and abilities.  The Board finds it difficult to believe that a Veteran who is incompetent to handle his own financial affairs would simultaneously be capable of obtaining and maintaining substantially gainful employment.  

Additionally, subsequent to the May 2013 opinion regarding the Veteran's employability, the Veteran was additionally service connected for right ear hearing loss and tinnitus.  These additional disabilities have not been considered by VA when assessing the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  

Therefore, the Board finds that a new VA examination is required in the instant case.  Specifically, a new Social and Industrial Survey is necessary to determine the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on a Veteran's ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

Finally, since the claims file is being returned it should also be updated to include recent VA treatment records dating from May 2013.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, the Veteran should be requested to provide any outstanding private medical records or authorize VA to obtain the records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit any additional relevant medical records from private facilities pertaining to the issue on appeal, which are not already of record, or to provide sufficient information that the records can be obtained by VA, provided that any necessary authorization forms are completed.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

2.  Obtain all treatment records for treatment received at the VAMC dated since May 2013.  All attempts to obtain these records must be documented in the claims file.

3.  Thereafter, arrange for the Veteran to undergo a Social and Industrial Survey to ascertain whether the Veteran's service-connected disabilities, without regard to his age or the impact of any nonservice-connected disabilities, either alone or in the aggregate, preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The Veteran's claims file must be made available to the examiner and reviewed in connection with the examination. 

It is imperative for the examiner to be advised that the focus of the inquiry is not on why the Veteran has been or is currently unemployed, but rather it is on whether or not his service-connected disabilities currently preclude substantially gainful employment in light of his education and work history.  A complete rationale must be provided for any opinion offered. 

If the Veteran's service-connected disabilities do not render him unable to obtain and maintain substantially gainful employment, the examiner should provide examples of the types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

In providing this opinion, the examiner must review all relevant evidence of record, and must specifically address the two medical reports from May 2013 - the May 23, 2013 report from L. T.-C., DPM that addresses the Veteran's employability, and the May 28, 2013 VA examination report for mental disorders that found the Veteran not capable of handling his own finances based on memory issues.

4.  Thereafter, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. N. HYLAND 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


